Citation Nr: 0122677	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  99-25 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a right 
knee total replacement as secondary to a service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran has active service from February 8, 1954 to 
January 15, 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1998 and January 1999 rating 
decisions that reopened a previously denied claim, but denied 
the underlying claim of service connection for right knee 
replacement secondary to a service-connected left knee 
disability.  Although the RO reopened the previously denied 
claim, the Board must initially consider the question of 
whether the claim should be reopened because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Consequently, the decision that 
follows addresses the claim to reopen.


FINDINGS OF FACT

1.  By a decision rendered in July 1993, the RO denied a 
claim of service connection for residuals of a right knee 
total replacement secondary to service-connected left knee 
disability.  The veteran was notified of this decision, along 
with his appellate rights, but did not appeal.

2.  The evidence received since the time of the July 1993 
denial, viewed in the context of the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

3.  The veteran's right knee disability, which led to the 
need for a total knee replacement, was likely caused by his 
service-connected left knee disability.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of service connection for residuals of a right knee 
total replacement secondary to service-connected left knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.156, 3.310, 3.303, 20.1103 
(2000).

2.  The veteran's right knee disability, which led to the 
need for a total knee replacement, is the result of service-
connected left knee disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.310 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The RO previously denied service connection for a right knee 
disorder in a July 1993 rating decision on the basis that the 
right knee disorder was the result of a normal progression of 
degenerative arthritis for which the veteran had a long 
history.  The veteran was notified of this decision, but did 
not appeal.  As a result, the decision became final.  
38 C.F.R. § 20.1103.  Consequently, the Board can consider 
the merits of the present claim for service connection only 
if "new and material evidence" has been submitted since the 
time of the prior final adjudication.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2000).  As noted above, 
the Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo depends upon whether new and material 
evidence has been received.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Id.  Further analysis beyond that question is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  Under § 3.156(a), evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative or redundant of other evidence that was then of 
record.  See also Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox 
v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" evidence 
is evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, supra.  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the July 1993 rating decision, the evidence 
before the RO relative to the right knee disorder included 
two letters-dated in March and November 1973-addressing the 
veteran's fitness for duties connected with his employment as 
a police officer.  Several letters from treating physician, 
Carl A. Rasimas, M.D., documented treatment of the right knee 
through 1987.  A July 1977 VA examination report presented a 
history of the veteran having two operations on the right 
knee due to an auto injury.  In addition, the evidence 
included transcripts of an April 1980 hearing at the RO, a 
September 1983 hearing before the Board, and portions of a 
workers' compensation hearing in August 1984.  A January 1991 
statement of the veteran (VA Form 21-4138) reflected that in 
January 1989 he fell down the stairwell of his apartment 
building parking structure when his left knee gave way, 
striking his knees several times.   An employee accident 
report stated that the veteran fell down the stairs in 
Northwestern High School in July 1992 when his left knee gave 
out.  Medical records from the University of Michigan 
University Hospital (UMUH) dated in 1992 and 1993 document 
additional treatment provided for the veteran's knees.   The 
evidence included a July 1987 letter from Dr. Rasimas, 
stating that there was progressive deterioration of both of 
his knees which was the result of wear and tear.  The doctor 
opined that only temporarily would problems relating to his 
left knee have put added weight on his right.  In addition to 
this, a VA examination dated in May 1993 included a reference 
to a statement by the veteran to the effect that he hurt his 
right knee when he fell because his left knee gave out.  The 
examiner reported that this could make the "left" knee 
service connected as the "right" knee would have caused the 
problem.

Since the July 1993 rating decision, additional evidence has 
been associated with the claims file, including letters from 
six doctors opining that there may be a connection between 
the veteran's left knee disability and his right knee 
disorder.  In addition, VA examination reports from July 1998 
and December 2000 suggesting that there was no connection 
between the right and left knee disorders, were newly 
associated with the file. 

The Board finds the evidence associated with the file since 
the July 1993 rating decision is "new."  Specifically, 
letters from six medical doctors bearing opinions that the 
left knee disability may have contributed to the right knee 
disorder, are neither redundant nor cumulative with evidence 
of record prior to the July 1993 decision.  The Board 
acknowledges that Dr. Rasimas' July 1987 letter includes an 
opinion on that question.  However, the newly associated 
evidence takes an opposite view to Dr. Rasimas.  Further, 
while the May 1993 VA examiner renders an opinion related to 
the question, it is somewhat unclear precisely what was meant 
by the opinion.  As a result, the Board is of the view that 
the letters from the six medical doctors is not redundant nor 
cumulative. 

The Board further finds that this new evidence is material.  
The RO denied secondary service connection in the July 1993 
rating decision on the basis that the right knee disorder was 
not related to the service-connected left knee disability. 
Nevertheless, the newly received opinion evidence, which on 
the whole indicates that problems with the right knee were 
likely caused by, or at least partially due to, the left knee 
disability, tends to prove a point not previously established 
by the evidence of record.  Inasmuch as the newly associated 
evidence suggests a positive relationship between the left 
knee disability and the right knee disorder, it bears 
directly and substantially on the specific matter under 
consideration.  Moreover, for the reason noted above, the 
Board finds that the evidence is so significant that the 
claim cannot fairly be resolved without considering it.  The 
claim is reopened.

II.  Service Connection

Having reopened the claim, the Board now turns to the 
underlying merits of the claim for service connection for a 
right knee disorder as secondary to the service-connected 
left knee disability.  The law provides that service 
connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting service, was aggravated 
by it.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Secondary service connection may also be granted 
for the degree of aggravation to a nonservice-connected 
disorder which is proximately due to, or the result of, a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The veteran's service medical records reveal that his left 
knee was injured while playing football in Munich, Germany in 
September 1956.  In November 1956 a lateral and medial 
meniscectomy of the left knee was performed.  In a May 1957 
rating decision, the RO granted service connection for the 
veteran's left knee disability.  

VA treatment records reflect that an arthrotomy was performed 
on the veteran's left knee in July 1965.  VA treatment 
records also reflect that in April 1968 the veteran had a 
left knee patellectomy with a lateral meniscectomy and 
debridement of osteolytic changes.  VA outpatient treatment 
records, dated in May 1970, record the veteran's complaints 
of pain in both knees.  A VA examination report, dated in 
December 1973, reflects a history of surgery on the left and 
right knees between December 1972 and February 1973.  A March 
1973 radiology report, notes a change from the previous 
September 1970 study, showing further narrowing of the right 
knee joint space medially.  A November 1973 radiology report 
presents a diagnosis of minimal degenerative changes of the 
right knee.  At a July 1977 VA examination, the veteran 
reported that his right knee patella was surgically removed 
in February 1975 and that he had had two operations on that 
knee due to an automobile accident.  A progress note, dated 
in April 1977, relates that both of the veteran's knees had 
osteoarthritis.  A May 1977 physician's report presents a 
diagnosis of chondromalacia right patella and quadriceps 
insufficiency of the right knee, and notes a history of 
surgery in March 1977 consisting of quadricepsplasty, right 
knee with medial capsulorrhaphy and medial quadricepsplasty 
advancement.

Treatment records also reveal that in November 1990 the total 
knee replacement failed, requiring revision arthroplasty and 
left total knee replacement.  UMUH operative notes show that 
another revision of the left total knee arthroplasty and 
lateral release was performed in June 1992.  UMUH medical 
reports indicate that in November 1992 a right knee resection 
and total knee arthroplasty was performed.  A UMUH hospital 
discharge summary shows that in December 1992 the veteran had 
the right knee drained due to infection and that in February 
1993 the veteran had revision of the right total knee 
arthroplasty.  Crittendon Hospital Medical records indicate 
that the veteran had another revision of the left total knee 
replacement in July 1997.  Arthrotomy with debridement and 
excision of intraarticular scar in the right knee, according 
medical reports, was performed in November 1997. 

As noted above, Dr. Rasimas submitted letters documenting 
treatment of the veteran's knee problems.  These include a 
March 1974 letter, in which Dr. Rasimas notes that the 
veteran had surgery in December 1971 for loose cartilaginous 
bodies within the right knee and a small exostosis developing 
over the distal femur and tibia.  According to Dr. Rasimas' 
August 1982 letter, the veteran again underwent surgery on 
his left knee for degenerative arthritis consisting of joint 
debridement. An October 1984 letter from Dr. Rasimas related 
that the veteran had total knee replacement surgery on the 
left knee joint that month.

The evidence also includes transcripts of hearings during 
which the veteran testified about his symptoms.  During an 
April 1980 hearing before the RO the veteran testified that 
because of the left knee problems he favors the right knee.  
During the September 1983 hearing before the Board the 
veteran testified that he stands with his weight shifted to 
the right leg.

Evidence of record also shows that the veteran sustained a 
number of injuries during the intervening forty some years 
since service.  As noted earlier, the veteran related in the 
July 1977 VA examination report, that two surgeries on the 
right knee were necessitated by automobile injuries.  Two 
automobile accidents affecting the right knee-one in 1979 
and another in 1984-were mentioned in the partial transcript 
of a workers' compensation hearing.  The veteran's statement 
of January 1991 relates that he fell down the stairs at his 
apartment building in January 1989 when his left leg gave 
way.  A February 1992 UMUH medical report relates that the 
veteran fell down stairs in 1990 damaging both knee 
replacements which required revision in 1990.  A fall down 
the stairs at Northwestern High School is documented in both 
an August 1992 UMUH medical report and an October 1992 
Employee Accident or Disability Report of Northwestern High 
School.  The fall reportedly occurred in July 1992 when his 
left leg gave way on the stairs causing him to fall two 
flights to the main floor and land directly on his right 
outer knee.  A Crittendon Hospital report dated in May 1997 
reports an altercation in May 1994 which injured his knees.  
In a letter from William S. Ward, M.D., dated in April 2000, 
the examiner reports that the veteran fractured his right 
knee patella in a motor vehicle accident in 1975.  In a 
December 1998 letter the veteran reports that a patellectomy 
was performed on his right knee in April 1968 and that the 
left knee collapsed causing his right knee to strike a frozen 
ground surface and fracture the patella.  

As noted earlier, six doctors submitted letters addressing 
the question of a relationship between the left and right 
knee disorders.  By an April 1998 letter, Jeffrey H. 
DeClaire, M.D, an arthroscopic and reconstructive surgeon, 
relates that the injury to the veteran's left knee caused the 
veteran to create overload to the right knee with subsequent 
development of degenerative changes.  It is his opinion that 
this directly resulted from the injury to the left knee.  In 
an October 1999 medical report, Eric E. Borofsky, M.D., of 
Orthopedic Surgeons, P.C., reported the veteran's history as 
including an antalgic gait to the left that causes undue 
pressure on the right knee.  Dr. Borofsky conducted a 
physical examination of the veteran and opined that the 
veteran's problems with the right knee were in large part, if 
not completely, caused by the left knee antalgia.  In a 
follow-up letter of May 2000, Dr. Borofsky writes that he had 
reviewed documentation in connection with the case and 
remains of the view that it is clear that the original injury 
to the veteran's left knee caused the subsequent problems 
that he had with the right knee including the degenerative 
changes.  William S. Ward, M.D., an Orthopedic Surgeon, wrote 
a letter dated in April 2000, stating that he evaluated the 
veteran in his orthopedic office and that he believes that 
the left knee problem did in fact contribute to the demise of 
his right knee.  Dr. Ward notes that the multiple other 
injuries including an automobile accident in 1975, age, size, 
and vigorous lifestyle also had something to do with it.  He 
states that the veteran's dependence on his right knee to 
perform the majority of his daily tasks wore the knee out.  
In a second letter, dated in May 2000, he repeats his opinion 
that there is a direct relationship between the veteran's 
left knee injury and in his right leg problem.  In a letter 
from Michael J. Fugle, D.O., F.A.C.O.S., F.A.O.A.O., an 
orthopedic surgeon, dated in May 2000, it was opined that the 
right knee was overloaded because of the injury to the left 
knee, causing early degenerative changes in the right knee.  
In a May 2000 letter, Ernest H. Phipps, M.D., renders an 
opinion that the progressive problems with the right knee are 
multifactorial which includes dependency from previous 
problems with the left knee, as well as added wear and tear 
and trauma.   In a letter dated in May 2000, John E. Samani, 
M.D., a partner with Dr. DeClaire, states his view that there 
is a very good possibility that the symptoms in the right 
knee are related to the development of degenerative arthritis 
due to favoring of his left knee.

After having thoroughly reviewed the evidence of record, the 
Board finds that the veteran's right knee disability, which 
led to the need to replace the joint, is the result of the 
left knee disability.  In this regard, the Board is persuaded 
by the opinions of these physicians that there is a causal 
link between the veteran's service-connected left knee 
disability and his ultimate need for total knee replacement 
of the right knee.  It bears noting that four of the experts 
who provided these opinions specialize in orthopedics and one 
specializes in arthroscopic and reconstructive surgery.  
Furthermore, each of them had the opportunity to examine the 
veteran and review his medical history.  

While two physicians-Dr. Rasimas and the most recent VA 
examiner-take a contrary view regarding a connection between 
the left and right knee disorders, the Board finds these 
opinions unconvincing.  Inasmuch as Dr. Rasimas may have 
viewed the left knee disability as a passing, temporary 
condition that would have only temporarily required the 
placement of added weight on the right knee, that view is not 
borne out by the evidence of record, which shows a persistent 
left knee disability resulting in the veteran shifting his 
weight to the right.  More importantly, however, the letter 
does not address the impact of the left knee periodically 
giving way, resulting in the veteran injuring the right knee.  
The Board also finds notable that three of the physicians who 
rendered opinions favoring the veteran's claim appear to have 
considered Dr. Rasimas' opinion.  

Likewise, the Board is not convinced by the opinion of the 
July 1998 and December 2000 VA examiner.  In a December 2000 
opinion, the VA examiner indicated that, because of the 
multitude of incidents involving the right knee, the 
condition is independent from the left knee disability.  The 
Board observes that, while the examiner attached significance 
to the veteran having early degenerative changes in the right 
knee dating back to 1963 or 1964, the Board has found no 
evidence substantiating this.  More importantly, although the 
evidence does suggest seven injuries to the right knee over 
the forty some years since separation from service, several 
of these appear directly related to the left knee disability.  
The seven incidents resulting in right knee injuries include 
an April 1968 incident in which the left knee gave way and 
the right knee hit the ground, automobile accidents in 1975, 
1979 and 1984, a 1989 fall down the stairs of the veteran's 
apartment building when the left knee gave out, a fall at a 
high school in July 1992 when his left knee gave out, and an 
altercation in May 1994.  Also of import, is the fact that 
right knee surgery was actually performed on the right knee 
as early as 1970, evidencing problems that pre-date even the 
first recorded injuries, but post-date two surgeries on the 
left knee.  

Given that the evidence is at least in equipoise, if not 
weighing in favor of the veteran, the veteran must be 
accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  Thus, the Board 
finds the left knee disability did result in disability that 
led to a right total knee replacement.  The claim for 
service-connection of residuals of a right knee replacement 
as secondary to the left knee disability is granted.

III.  Veteran's Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  On August 29, 2001, VA promulgated regulations 
establishing guidelines for implementing the Veterans Claims 
Assistance Act of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

Under the Act and the newly promulgated regulations, VA has a 
duty to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159 (b)(1)).  The veteran and his representative were 
notified in the statement of the case of the provisions 
affecting this case.  Moreover, a VA examination was 
conducted in December 2000.  Consequently, under the 
circumstances of this case, and especially given that the 
Board is granting the requested benefit, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

Service connection for residuals of a right knee replacement 
as secondary to service-connected left knee disability is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

